Case: 17-60356      Document: 00514418778         Page: 1    Date Filed: 04/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 17-60356
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                         April 6, 2018
                                                                         Lyle W. Cayce
CLAUDIA CAROLINA RAPALO-MENDOZA,                                              Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 696 963


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Claudia Carolina Rapalo-Mendoza, a native and citizen of Honduras,
petitions for review of a decision by the Board of Immigration Appeals (BIA)
dismissing her appeal of a decision by an immigration judge (IJ) denying her
application for asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). Rapalo-Mendoza originally sought relief
based on her alleged fear of gang violence, but at the IJ hearing she asserted


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60356    Document: 00514418778    Page: 2   Date Filed: 04/06/2018


                                No. 17-60356

for the first time that she feared continued domestic violence at the hands of
her putative husband, Omar.
      We review the BIA’s decision but also the IJ’s decision to the extent it
influenced the BIA.   Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).
“Asylum is discretionary and may be granted to an alien who is unable or
unwilling to return to his home country because of persecution or a well-
founded fear of persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion.”      Zhang v.
Gonzales, 432 F.3d 339, 344 (5th Cir. 2005) (internal quotation marks and
citations omitted). “An applicant for withholding of removal must show that it
is more likely than not that his life or freedom would be threatened by
persecution on account of one of the five categories mentioned under asylum.”
Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002) (internal quotation marks
and citation omitted). Rapalo-Mendoza has abandoned any claim for relief
under the CAT. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003)
(noting that unargued claims are abandoned).
      Rapalo-Mendoza’s motion to file an amended brief is granted in light of
our previous warnings to her attorney, Donglai Yang. See Diaz v. Sessions,
707 F. App’x 289, 290 (5th Cir. 2017). In her amended brief, Rapalo-Mendoza
contends that the BIA should have remanded the case so the IJ could consider
additional evidence supporting her assertion that she fled Honduras due to the
threat of domestic violence. We review the refusal to remand “under a highly
deferential abuse-of-discretion standard.” Milat v. Holder, 755 F.3d 354, 365
(5th Cir. 2014) (internal quotation marks and citation omitted). A remand for
additional proceedings to consider new evidence may be granted only if the
“evidence sought to be offered is material and was not available and could
not have been discovered or presented at the former hearing . . . .”         Id.



                                      2
       Case: 17-60356   Document: 00514418778   Page: 3   Date Filed: 04/06/2018


                                 No. 17-60356

(internal quotation marks and citation omitted); see Matter of Coelho, 20 I.
& N. Dec. 464, 471 (BIA 1992).       Rapalo-Mendoza fails to show that the
evidence could not have been presented to the IJ. She also fails to show that
the evidence was material, where it did not negate her own testimony that she
was not abused between 2009 and 2014 when she fled to the United States.
The refusal to remand was not an abuse of discretion. See Milat, 755 F.3d at
365.
        In addition, Rapalo-Mendoza contends that the BIA should have rejected
the IJ’s determination that she was not credible.         She argues that her
daughter, Astrid, corroborated her account of being choked by Omar. We will
reverse the BIA’s decision to uphold the IJ’s adverse credibility determination
only if the record compels the conclusion that Rapalo-Mendoza was credible.
See Wang v. Holder, 569 F.3d 531, 536-37 (5th Cir. 2009). The IJ’s adverse
credibility finding was not based on any doubt about the choking incident but
rather on inconsistencies between Astrid’s and Rapalo-Mendoza’s testimony
about Omar’s attempts to contact Astrid after 2009. The IJ also reasoned that
Rapalo-Mendoza’s lack of credibility was established by her inexplicable
failure to tell even her lawyer that domestic abuse was her reason for fleeing
Honduras. The record does not compel a finding of credibility. See Wang, 569
F.3d at 538-39.
        Finally, Rapalo-Mendoza offers a vague argument that a family can
constitute a “particular social group.” However, she fails to explain how this
general principle of law applies to her specific assertions that she is a member
of a protected class of either Honduran women who are victims of domestic
violence and cannot leave their relationships, or “family of the victim of gang
violence in Honduras.” Neither has she addressed the IJ’s finding that she
“was able to, and did, in fact, leave the relationship with Omar.” She thus fails



                                       3
    Case: 17-60356    Document: 00514418778        Page: 4   Date Filed: 04/06/2018


                                    No. 17-60356

to establish her membership in a particular social group. See Faddoul v. INS,
37 F.3d 185, 188 (5th Cir. 1994).
      The motion to file an amended brief is GRANTED; the petition for review
is DENIED.




                                         4